        Case 8:20-ap-01049-SC                   Doc 29 Filed 09/09/20 Entered 09/09/20 13:09:50                                      Desc
                                                 Main Document    Page 1 of 5

 Attorney or Party Name, Address, Telephone & FAX                         FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
JOHN P. REITMAN (State Bar No. 80579)
jreitman@landaufirm.com
JACK A. REITMAN (State Bar No. 283746)
jareitman@landaufirm.com
LANDAU LAW LLP
1880 Century Park East, Suite 1101
Los Angeles, California 90067
Telephone: (310) 557-0050
Facsimile: (310) 557-0056




     Individual appearing without attorney
     Attorney for: Richard A. Marshack, Chapter 7 Trustee

                                     UNITED STATES BANKRUPTCY COURT
                       CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                                       DIVISION

In re:
                                                                          CASE NO.:               8:19-bk-13560-SC
EAGAN AVENATTI, LLP,
                                                                          ADVERSARY NO.: 8:20-ap-01049-SC

                                                                          CHAPTER:                7
                                                           Debtor(s).

RICHARD A. MARSHACK, CHAPTER 7 TRUSTEE FOR                                                  JOINT STATUS REPORT
EAGAN AVENATTI, LLP,                                                                           [LBR 7016-1(a)(2)]

                                                                          DATE:                 09/23/2020
                                                          Plaintiff(s).
                                                                          TIME:                 11:00 AM
                                 vs.                                      COURTROOM:            5C
ALEDMI, LLC, etc., et al.,                                                ADDRESS:              411 W. Fourth Street
                                                                                                Santa Ana, CA 92701


                                                      Defendant(s).


The parties submit the following JOINT STATUS REPORT in accordance with LBR 7016-1(a)(2):

A. PLEADINGS/SERVICE:
    1. Have all parties been served with the complaint/counterclaim/cross-claim, etc.                                        Yes              No
       (Claims Documents)?
    2. Have all parties filed and served answers to the Claims Documents?                                                    Yes          No
    3. Have all motions addressed to the Claims Documents been resolved?                                                     Yes          No
    4. Have counsel met and conferred in compliance with LBR 7026-1?                                                         Yes          No




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 1                                        F 7016-1.STATUS.REPORT
         Case 8:20-ap-01049-SC                   Doc 29 Filed 09/09/20 Entered 09/09/20 13:09:50                                      Desc
                                                  Main Document    Page 2 of 5

    5. If your answer to any of the four preceding questions is anything other than an unqualified “YES,” please
       explain below (or on attached page):
       Defendants have filed a motion to dismiss, to be heard on June 23, 2020. The Motion was granted in part
       and denied in part. Plaintiff filed a second amended Complaint that Defendants have not yet responded to.

         Defendants' Response: Defendants' responsive pleading is not yet due. The deadline for Defendants'
         response is September 10, 2020.




B. READINESS FOR TRIAL:

    1.      When will you be ready for trial in this case?
                                Plaintiff                                                            Defendant
         Unknown.                                                                Same response as Plaintiff.



    2. If your answer to the above is more than 4 months after the summons issued in this case, give reasons for further
       delay.
                                 Plaintiff                                    Defendant
         Case is not yet at issue.                               Same response as Plaintiff.




    3. When do you expect to complete your discovery efforts?
                              Plaintiff                                    Defendant
       Unknown.                                               Same response as Plaintiff.



    4. What additional discovery do you require to prepare for trial?
                               Plaintiff                                       Defendant
       Unknown.                                                   Same response as Plaintiff.




C. TRIAL TIME:

    1. What is your estimate of the time required to present your side of the case at trial (including rebuttal stage if
       applicable)?
                               Plaintiff                                         Defendant
         Unknown.                                                                 Same response as Plaintiff.



    2. How many witnesses do you intend to call at trial (including opposing parties)?
                            Plaintiff                                            Defendant
         Unknown.                                                                  Same response as Plaintiff.




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page 2                                        F 7016-1.STATUS.REPORT
        Case 8:20-ap-01049-SC                   Doc 29 Filed 09/09/20 Entered 09/09/20 13:09:50                                      Desc
                                                 Main Document    Page 3 of 5

    3. How many exhibits do you anticipate using at trial?
                             Plaintiff                                                         Defendant
       Unknown.                                                                     Same response as Plaintiff.



D. PRETRIAL CONFERENCE:

    A pretrial conference is usually conducted between a week to a month before trial, at which time a pretrial order will
    be signed by the court. [See LBR 7016-1.] If you believe that a pre-trial conference is not necessary or appropriate in
    this case, please so note below, stating your reasons:

                               Plaintiff                                                                 Defendant
     Pretrial conference         is      is not requested                     Pretrial conference         is    is not requested
     Reasons:                                                                 Reasons:
                                                                              To streamline the trial process.


                             Plaintiff                                                               Defendant
     Pretrial conference should be set after:                                 Pretrial conference should be set after:
     (date)                                                                   (date)


E. SETTLEMENT:

    1. What is the status of settlement efforts?
        Parties have discussed settlement, but have not reached any agreement.




    2. Has this dispute been formally mediated?                        Yes             No
       If so, when?



    3. Do you want this matter sent to mediation at this time?

                                 Plaintiff                                                               Defendant

                                 Yes           No                                                        Yes           No




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 3                                        F 7016-1.STATUS.REPORT
         Case 8:20-ap-01049-SC                   Doc 29 Filed 09/09/20 Entered 09/09/20 13:09:50                                      Desc
                                                  Main Document    Page 4 of 5

F. FINAL JUDGMENT/ORDER:

     Any party who contests the bankruptcy court’s authority to enter a final judgment and/or order in this adversary
     proceeding must raise its objection below. Failure to select either box below may be deemed consent.

                             Plaintiff                                                                Defendant
          I do consent                                                             I do consent
          I do not consent                                                         I do not consent
      to the bankruptcy court’s entry of a final judgment                      to the bankruptcy court’s entry of a final judgment
      and/or order in this adversary proceeding.                               and/or order in this adversary proceeding.


G.   ADDITIONAL COMMENTS/RECOMMENDATIONS RE TRIAL: (Use additional page if necessary)
     Defendants have filed a motion to dismiss, to be heard on June 23, 2020. The Motion was granted in part and
     denied in part. Plaintiff filed a second amended Complaint that Defendants have not yet responded to.

     Defendants' Response: Defendants' responsive pleading is not yet due. The deadline for Defendants' response is
     September 10, 2020.




Respectfully submitted,

Date: 09/09/2020                                                                Date: 09/09/2020

Landau Law LLP
__________________________________________                                       Smiley Wang-Ekvall, LLP
                                                                                ___________________________________________
Printed name of law firm                                                        Printed name of law firm


 /s Jack A. Reitman
__________________________________________                                      ___________________________________________
Signature                                                                       Signature

 Jack A. Reitman
__________________________________________                                       Lei Lei Wang Ekvall
                                                                                ___________________________________________
Printed name                                                                    Printed name

               Plaintiff R. Marshack, Ch. 7 Trustee
Attorney for: ________________________________                                                Defendants
                                                                                Attorney for: _________________________________




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page 4                                        F 7016-1.STATUS.REPORT
        Case 8:20-ap-01049-SC                      Doc 29 Filed 09/09/20 Entered 09/09/20 13:09:50                                     Desc
                                                    Main Document    Page 5 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
    LANDAU LAW LLP, 1880 Century Park East, Suite 1101, Los Angeles, CA 90067.

A true and correct copy of the foregoing document entitled (specify): Joint Status Report will be served or was served (a)
on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 9, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

       Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Richard A Marshack (TR) pkraus@marshackhays.com,
        rmarshack@iq7technology.com;ecf.alert+Marshack@titlexi.com
       Jack A. Reitman jareitman@landaufirm.com,
        srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
       Michael Simon msimon@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)      , I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)           , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 September 9, 2020                         Vanessah Richmond                                /s/ Vanessah Richmond
 Date                                      Printed Name                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
